Citation Nr: 1747254	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a right foot disability.

3.  Entitlement to service connection for lumbosacral strain, to include as secondary to a right foot disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 and from June 1975 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran previously resided in California but has since relocated to an area in Texas serviced by the Waco RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2017 videoconference hearing and a transcript of this hearing is of record.

The issues of service connection for a right knee disability and service connection for lumbosacral strain are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, his right foot disability incurred in service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a right foot disability are met.  38 U.S.C.A. §§, 1110, 1112, 1131, 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.3, 4.71a, Diagnostic Code 5284 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

There is evidence of a current right foot disability.  In addition to the foot disability being capable of lay observation, the Veteran's medical records show a current diagnosis of avascular necrosis with traumatic arthritis and osteonecrosis of the right ankle.

The Veteran reported at his April 2017 hearing that he sprained his right ankle falling from a 10 foot ladder during his time in the Republic of Vietnam and aggravated that injury playing rugby in service.  He testified that he didn't think much of the initial injury but got an ACE bandage and ice for it the following day. He reported that his right foot and ankle had pained him since service, but the pain had increased over the years.

The Veteran's STRs show treatment for a sprained right ankle.  No VA examination is of record for the Veteran's right foot.  However, VA treatment records contain an opinion from the Veteran's treating podiatrist stating that, given the extent of bone injury to a significant portion of talus in the right ankle, his professional opinion was that the patient probably had a severe impact injury to his right ankle in the distant past, which progressed over many years if not decades  In addition, the Veteran is competent to report his own experiences; and there is nothing in the record that contradicts these assertions, aside from an absence of documented post service treatment or complaints, which in this case is insufficient to discredit the offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds his statements not only competent, but credible as well.

As the evidence is in relative equipoise, the Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a right foot disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for a right foot disability is granted.


REMAND

The Veteran testified that he hurt his back at the same time he hurt his right foot in service.  He reported that he began having issues with his back after separation from service.  He stated that he believes his right foot disability is the cause of his current lumbosacral and right knee conditions due to his tendency to favor his right foot and ankle after his in-service injury.

A claim for secondary service connection must show that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury, or that a service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310.

The Veteran's STRs show that he was diagnosed with back sprain after jumping off the back of a goat.  He was diagnosed with probable chondromalacia after injuring his right knee playing football.  Because January 2013 VA back and knee examinations deny service connection based on a lack of medical evidence of the conditions, they are inadequate.  The Board notes that the record references outside treatment for the Veteran's claimed conditions.  However, no medical records dated prior to September 2011 are of record.  The Veteran also reported receiving state disability compensation due to his foot and back injuries.  Those documents are also absent from the record.

Therefore, although the Board sincerely regrets the delay, this claim must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his claimed disabilities and make arrangements to obtain all records not already associated with the claims file.

2.  Contact the California State Disability Insurance Program and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits. All efforts to obtain disability records should be fully documented, and a negative response must be provided if records are not available.

3.  Schedule the Veteran for appropriate examinations for:

a.	right knee pain
The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed knee condition had its onset in or is otherwise related to his military service, to include the documented in-service right knee injury?

The examiner should also opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed knee condition was caused by or aggravated by the Veteran's service-connected right foot disability.

b.	and a low back disability.
The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed low back disability had its onset in or is otherwise related to his military service, to include the documented in-service back sprain? 

The examiner should also opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed back condition caused by or aggravated by the Veteran's service-connected right foot disability.

4.  Then, readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


